People v Wright (2020 NY Slip Op 04008)





People v Wright


2020 NY Slip Op 04008


Decided on July 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020

Manzanet-Daniels, J.P., Mazzarelli, Gesmer, Oing, Singh, JJ.


11850 1631/16

[*1] The People of the State of New York, Respondent,
vWalter Wright, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Christina Wong of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Ryan J. Foley of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered on or about January 19, 2018, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The record supports the court's discretionary upward departure to risk level three (see People v Gillotti, 23 NY3d 841, 861—862 [2014]). There was clear and convincing evidence to establish aggravating factors that were not otherwise adequately accounted for by the risk assessment instrument, including defendant's criminal history that demonstrated an increased risk of sexual recidivism, including reoffense toward children. The People provided reliable evidence of defendant's history, and the aggravating factors outweighed the mitigating factors cited by defendant.
The court properly assessed 15 points under the risk factor for a history of drug abuse. The totality of the information before the court supported a finding that defendant's admitted use of marijuana was sufficiently serious to warrant the assessment (see People v Ramos, 171 AD3d 483, 484 [1st Dept 2019], lv denied 33 NY3d 912 [2019]). In any event, the upward departure was justified with or without the points at issue.
We have considered and rejected defendant's remaining claims, including those relating to the sufficiency of the court's findings.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2020
CLERK